In a consolidated proceeding pursuant to Real Property Tax Law article 7 to review certain real property tax assessments on the petition*462er’s property, the petitioner appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Rossetti, J.), entered January 3, 2003, as, after a nonjury trial, denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
Contrary to the petitioner’s contention, the Supreme Court properly determined that it failed to demonstrate, by a preponderance of the evidence, that the subject property was overassessed (see Matter of Fourth Garden Park v Assessor of Town of Riverhead, 271 AD2d 531 [2000]; Matter of City of Troy v Kusala, 227 AD2d 736 [1996]).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Krausman, Goldstein and Lifson, JJ., concur.